NOTICE OF ALLOWANCE
Allowance in response to amendments filed on 5/23/2022. 
Claims 21 – 40 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21 – 40 are allowable over the prior art of record because the art of record does not disclose or suggest obvious complementary metal oxide semiconductor (CMOS) circuitry comprising at least one p-channel metal oxide semiconductor (MOS) transistor having a gate- induced drain leakage (GIDL) current and at least one n-channel MOS transistor having a GIDL current; and first and second native MOS transistors coupled to the at least one p-channel MOS transistor and to the at least one n-channel MOS transistor to reduce the GIDL currents of the at least one p-channel MOS transistor and the at least n-channel MOS transistor, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno et al (US 2003/0102904) figure 1 shows the chip manufacturing process progresses towards making smaller and finer chip circuitry, leakage currents of different types including the subthreshold leakage current, gate tunneling leakage current and GIDL (Gate-Induced Drain Leakage) current increase. These leakage currents increase the electrical current consumption of the chip. In a semiconductor integrated circuit device comprising a circuit block having a first MOS transistor, and a leakage current control circuit having a second MOS transistor and a current source, a source and drain circuit of the second MOS transistor is formed between the power supply line of the circuit block and a voltage point where operating voltage is supplied. This current source is connected to the power supply line and in a first state, the power supply line is driven to a first voltage by the second MOS transistor, and in a second state, the power supply line is controlled at a second voltage by current flow in the current source and, the voltage applied across the source and drain of the first MOS transistor in the second state is smaller than the voltage applied across the source and drain of the first MOS transistor in the first state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/
Primary Examiner, Art Unit 2842